Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.

Response to Arguments
Applicant arguments regarding claim rejection under 103 are considered, but are moot in view of new ground of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 8, 10-13, 15-17, 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2017/0206713 A1, hereinafter Lo) in view of Schilt et al. (US 2019/0310472 A1).
Regarding claim 1, Lo teaches:
An integrated circuit ([0132], “The exemplary processes, such as, for example, 400, 700, 1000, and others can be performed by one or more programmable processing devices or processors executing one or more computer programs to perform the functions of the techniques described above by operating on input digital data and generating a corresponding output (e.g., to control the luminance to intensity of one or more displays or adjust the focal plane of the vision system and render depth dependent disparity and blur). Method steps and techniques also can be implemented as, special purpose logic circuitry, e.g., an FPGA (field programmable gate array) or an ASIC (application-specific integrated circuit).”) configured to:
Receive, from a processing unit, an image ( FIG. 5A, 504. [0073], “In operation 401, image data are received by at least one component of the vision system.”)
produce, in accordance with the 2D image and depth information, a first image having a first depth and a second image having a second depth, the first depth being different than the second depth; (FIG. 4 shows that after receiving the image data, depth data is calculated, 
produce, in accordance with the 2D image and depth information, a third image having a third depth and a fourth image having a fourth depth, the third depth being different than the fourth depth; (FIG. 4 shows that after receiving the image data, depth data is calculated, and then the image of near depth plane and the image of far depth plane are generated. [0073]-[0080], [0071], “In operation 401, image data are received by at least one component of the vision system. For example, in one implementation for two planes D, D_RI is  
drive first displays to display the first image and the second image, and to drive second displayes to display the third image and the fourth image. (FIG. 5B and 5C. 5D. [0090], “As shown in FIG. 5B, the vision system 501 includes two sets of displays 507, 509, and optional display 535. In this example, each set of displays is separately controlled by the GPU 505 to provide the images for a corresponding one of the user's eyes;”[0093], “In this embodiment, the high-resolution LCD display 547 is divided into two halves 552 and 553. For example, one half 552 corresponds to the right eye of a user and the other half 553 corresponds to the left eye of the user. In addition, each half of the display 547 is segmented into two or more portions corresponding to two or more focal planes (e.g., at least a NP and a FP). In one implementation, 
However, in this example, Lo does not explicitly teach:
the received image can be stereoscopic image data comprising a two dimensional (2D) image and depth information corresponding to the 2D image 
On the other hand, Schilt teaches:
the received image can be stereoscopic image data comprising a two dimensional (2D) image and depth information corresponding to the 2D image  ([0155].” The image data representing the VR video may be 2D image data, in that the canvas of the VR video may be represented by a 2D region of pixels, with each stream representing a different sub-region or different representation of the 2D region. However, this is not a limitation, in that for example the image data may also represent a 3D volume of voxels, with each stream representing a different sub-volume or different representation of the 3D volume. Another example is that the image data may be stereoscopic image data, e.g., by being comprised of two or more 2D regions of pixels or by a 2D region of pixels which is accompanied by a depth or disparity map.”)
Lo teaches a method of generating 3D image for a HMD device based on 2D images along with different depth information based on an input image. Schilt also teaches generating 3D image for a HMD device. In Schilt, the input image can be a stereoscopic image data, which 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the generating 2D image and depth image part from Lo with the receiving 2D image and depth image directly method of Schilt improve system efficiency. 

Regarding claim 3, Lo in view of Schilt teaches:
The integrated circuit of claim 1, wherein 2D image data comprises image data for one eye. (Lo, [0073], “In operation 401, image data are received by at least one component of the vision system. For example, in one implementation for two planes D, D_RI is the received image data, D_NP is the final data rendered on the NP, and D_FP is the final data rendered on the FP. In this example, operation 401 calculates the depth data (DD) relative to the viewer for each pixel in the image (e.g., a graphics processing unit (GPU) renders the image to a frame buffer and the depth data to a separate depth or z-buffer.).”)

Regarding claim 4, Lo in view of Schilt teaches:
The integrated circuit of claim 3, wherein the depth information comprises disparity data (Lo, [0006], “Rendering depth dependent disparity or blur within the displayed image corresponding to the adjusted focal plane to create a realistic or natural depth of focus experienced by the viewer may further include determining one or more pixels of the display corresponding to a portion of the image that lies outside of the determined focal plane;”)

Regarding claim 5, Lo in view of Schilt teaches:
The integrated circuit of claim 1, wherein the first, second, third and fourth images are focal plane images or viewpoint images. (Lo, [0073], “In operation 401, image data are received by at least one component of the vision system. For example, in one implementation for two planes D, D_RI is the received image data, D_NP is the final data rendered on the NP, and D_FP is the final data rendered on the FP.” FIG. 4 shows the process of generating D_NP and D_FP. )

Regarding claim 6, Lo in view of Schilt teaches:
The integrated circuit of claim 1, further configured to generate a fifth image having a fifth depth, a sixth image having a sixth depth, a seventh image having a seventh depth, an eighth image having an eighth depth, a ninth image having a ninth depth, a tenth image having a tenth depth, an eleventh image having a twelfth depth, wherein and to drive the first displays to display the firth image, the sixth image, the seventh image and the eighth image, and to drive the second displays to display the ninth image, the tenth image and the eleventh image,  and a twelfth image. (Lo, [0066], “In one example, multiple focal planes (e.g., 2 or more planes) may be created using two or more light sources, such as, for example, displays. For example, two displays may be used to provide the imagery for the gradient light field described above, or three or more displays may be used to provide the imagery for the multi-planar gradient light field described above.” Refer claim 1 for teachings regarding each eye. FIG. 5B and 5C. 5D. [0090], “As shown in FIG. 5B, the vision system 501 includes two sets of 

Regarding claim 8, Lo in view of Schilt teaches:
A system comprising: a display device comprising first displays and second displays; (Lo, FIG. 5 A-D, [0086], “As shown in FIG. 5A, the GPU 505 drives an LCD display 507 to emit light corresponding to an image that is reflected by the inter-planar optical elements 510 and 511 to the corresponding eye of user, to provide a FP 520 of the gradient light field 515 as perceived by the user. In addition, the GPU 505 drives a transparent OLED display 509 to emit light corresponding to an image that is reflected by the inter-planar optical elements 510 and 
The rest of claim 8 recites similar limitations of claim 1, thus are rejected using the same rationale.

Regarding claim 12, Lo in view of Schilt teaches:
The system of claim 8, the first, second, third and fourth focal perspective images are focal plane images or viewpoint images. (Lo, [0073], “In operation 401, image data are received by at least one component of the vision system. For example, in one implementation for two planes D, D_RI is the received image data, D_NP is the final data rendered on the NP, and D_FP is the final data rendered on the FP.” FIG. 4 shows the process of generating D_NP and D_FP. )

Regarding claim 15, Lo in view of Schilt teaches:
The system of claim 8, wherein the display device is virtual reality goggles.( Lo, [0071], “For example, in one implementation provided by an HMD the displays 301, 305, 307, or 331 may be positioned outside the field of view of a user wearing the HMD.”)

Regarding claim 21, Lo in view of Schilt teaches:
The integrated circuit of claim 1, wherein the first depth is the same as the third depth and the second depth is the same as the fourth depth. (As shown in claim 1, the first depth and the second depth are for images generated for one eye based on far and near planes. The 

Regarding claim 24, Lo in view of Schilt teaches:
The integrated circuit of claim 1, wherein receiving the stereoscopic image data comprises receiving the stereoscopic image data over a wireless link.(Schilt, [0031], “In an embodiment, the VR rendering device comprises a brain signal detector. The brain signal detector may be a separate device, e.g. having a wireless interface to the VR rendering device, or may be a separate unit attachable to the head mounted display, or may be integrated with the head mounted display.”. Receiving image via wireless link provides flexibility for the system and to the users. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the system of Lo with the specific teachings of Schilt. The benefit would be to provide flexibility for the system and to the users.)

Claim 10 and 19 recites similar limitations of claim 3, in a form of system and method respectively, thus are rejected using the same rationale.
Claim 11 and 20 recites similar limitations of claim 4, in a form of system and method respectively, thus are rejected using the same rationale.
Claim 13 recites similar limitations of claim 6, in a form of system, thus are rejected using the same rationale.

Claim 17 recites similar limitations of claim 12, in a form of method, thus are rejected using the same rationale.
Claims 22 and 23 recite similar limitations of claim 21, in a form of system and method respectively, thus are rejected using the same rationale.
Claims 25 and 26 recite similar limitations of claim 24, in a form of system and method respectively, thus are rejected using the same rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YANNA WU/Primary Examiner, Art Unit 2611